Title: Enclosure IV: Account with Alexander Wodrow, 24 July 1758
From: Wodrow, Alexander
To: 



Winchester 1758 July 24

Dr Colo. George Washington By order of Lieut. Chas Smith To Alexr Wodrow

               
                  For 1 hhd & 1 Barrell of Punch consisting of 26 Gals. best
                  
               
               
                  Barbadoes Rum 5/,
                  6.10.0
               
               
                  & 12½ Pds S. Refd Sugar 1/6
                  0.18.9
               
               
                  To 6 Gallons best Madiera Wine of Mr
                  
               
               
                  Thos Lemen   10/
                  3. 0.0
               
               
                  
                  £10. 8.9
               
            

Recd of Lieut. Charles Smith Ten pounds Eight Shills. and nine pence in full of the Above Accot.

Alexr Wodrow
TestJoseph Carroll

